—In an action, inter alia, to impose *276a constructive trust upon 25% of the shares of SAS Restaurant, Inc., the appeal is from a judgment of the Supreme Court, Nassau County (Kingston, J.), dated April 23, 1996, which, after a hearing, awarded the plaintiff $16,500 for “unpaid salary”.
Ordered that the judgment is reversed, on the law and the facts, with costs, and the complaint is dismissed.
The evidence does not support the Supreme Court’s finding that the plaintiff was entitled to an award of “unpaid salary”. There was no clear agreement between the plaintiff and the appellants requiring the payment of salary (cf., Epelbaum v Nefesh Achath B’Yisrael, 237 AD2d 327). Miller, J. P., Sullivan, Goldstein and Lerner, JJ., concur.